Citation Nr: 0604229	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to June 1, 1999, for 
an award of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1957 until 
October 1980.  He died on June [redacted], 1989.  The claimant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board in November 2004.  
At that time, a remand was ordered to accomplish additional 
development.  

It is further observed that the appellant offered testimony 
at a personal hearing before a Veterans Law Judge in April 
2004.  That Veteran's Law Judge is no longer employed by the 
Board.  The claimant was informed of this fact in an October 
2005 letter from the Board and was apprised of her right to a 
new hearing, either in person or by videoconference, with 
another Veteran's Law Judge.  The letter stated that if no 
response was received in 30 days, the Board would assume she 
did not desire another hearing.  No response was received.




FINDINGS OF FACT

1. The veteran died on June [redacted], 1989; the cause of death was 
carcinoma of the lung.

2.  In April 1993, the appellant filed a claim with the 
Social Security Administration (SSA).

3.  The appellant's claim for DIC benefits was pending since 
April 1993.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 9, 1994, 
for the award of dependency and indemnity compensation 
benefits, have been met. 38 U.S.C.A. §§ 5105, 5110, 5111 
(West. 2002 & Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.152, 
3.153, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a March 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of her and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the July 2005 supplemental 
statement of the case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains a 
death certificate of the veteran, as well as medical records 
reflecting post-service care until the time his death.  Also 
of record is correspondence from the Social Security 
Administration (SSA) indicating that a claim for death 
benefits had been filed by the appellant in April 1993.  
Finally, statements from the appellant, to include testimony 
provided at an April 2004 hearing before a Veterans Law 
Judge, are of record.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

When a claim for dependency and indemnity compensation is 
received within one year of the initial report of actual 
death, the appropriate effective date shall be the first day 
of the month in which the death occurred. 38 U.S.C.A. § 
5110(d)(1) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400(c) 
(2005).  Where an award is based on liberalizing legislation 
benefits are not authorized prior to the effective date of 
the liberalizing regulation. 38 U.S.C.A. § 5110(g) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.114 (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.1(p) (2005).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2005).

Pursuant to 38 C.F.R. § 3.153, an application on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt by the Social Security Administration. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2005).

Factual Background

The veteran died on June [redacted], 1989.  The cause of death was 
carcinoma of the lung.  According to the Certificate of 
Death, there were no other significant conditions 
contributing to death.  

Following the veteran's death, the appellant applied for VA 
burial benefits in April 1990.  No claim was filed for DIC 
benefits at that time.  However, evidence of record reveals 
that the appellant did file a claim for death benefits with 
the Social Security Administration (SSA) in April 1993 and 
became entitled to receive such benefits in April 1992.  
Indeed, such was noted in an undated communication from SSA 
(written on VA's Addendum B, initial request for 
information).  That correspondence indicated that the SSA 
records were destroyed.

Effective June 9, 1994, 38 C.F.R. § 3.309(e) was amended to 
include lung cancer as a disease associated with herbicide 
exposure and thus subject to presumptive service connection.  

In May 2000, the appellant filed a claim of entitlement to 
DIC benefits.  Such claim was granted in a November 2001 
rating decision.  The claim was awarded on a presumptive 
basis pursuant to 38 C.F.R. § 3.309.  

In a December 2001 notice letter accompanying the November 
2001 rating action, the appellant was informed that the 
payment start date for her award of DIC was June 1, 1999.  
The appellant appealed that determination, asserting that an 
earlier effective date is warranted.

Analysis

The Board finds support for an earlier effective date in the 
present case.  Again, 38 C.F.R. § 3.400(c) provides that when 
a claim for dependency and indemnity compensation is received 
within one year of the initial report of actual death, the 
appropriate effective date shall be the first day of the 
month in which the death occurred.  Here, no claim was filed 
within a year of the veteran's death on June 11, 1989.  Thus, 
assignment of an effective date as early as June 1, 1989, is 
not permissible here.  Nevertheless, an earlier effective 
date of June 9, 1994, is appropriate, for the reasons 
discussed below.  

As described above, the claims file contains evidence 
demonstrating that the appellant had filed a claim of 
entitlement to death benefits with SSA in April 1993.  
Pursuant to 38 C.F.R. § 3.153, an application for SSA 
benefits is considered a claim for death benefits and is 
deemed to have been received in the Department of Veterans 
Affairs as of the date of receipt by the Social Security 
Administration, provided such application is "on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare."

In the present case, the actual forms on which the appellant 
made her SSA claim in 1993 are no longer available.  Indeed, 
a response from SSA indicates that such documentation has 
been destroyed.  Given that the unavailability of such 
records is due to no fault of the claimant, the Board will 
resolve doubt in the claimant's favor and find that the 
application filed with SSA complies with the requirements of 
38 C.F.R. § 3.153.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Indeed, it is not in 
debate that a claim was filed with SSA in April 1993.  
Moreover, as discussed by the Court in Kay v. Principi, 16 
Vet. App. 529 (2002),  the applicable VA Manual M21-1 
provisions 6.05 and 26.01(h) set forth a broad definition for 
the types of applications that are considered joint 
applications for VA and SSA benefits.  Given this context of 
interpreting the language of 38 C.F.R. § 3.153 liberally, it 
is at least as likely as not that the manner of application 
submitted to SSA in 1993 was a joint application within the 
meaning of 38 C.F.R. § 3.153.

Thus, through application of 38 C.F.R. § 3.153, the Board 
finds that the appellant had filed a claim of entitlement to 
VA death benefits in April 1993.  However, an effective date 
back to that time is not possible, because the liberalizing 
law adding lung cancer to the list of presumptive 
disabilities under 38 C.F.R. § 3.309 had not been enacted 
yet.  As such, the entitlement did not arise until the 
effective date of such enactment, June 9, 1994.  

In sum, the date of claim in the present case is found to be 
April 1993, when the evidence shows that a claim for death 
benefits was filed with SSA.  The date that the claimant 
became entitled to service connection for the cause of the 
veteran's death was June 9, 1994, the date of the 
liberalizing legislation making lung cancer a presumptive 
condition with respect to claims of herbicide exposure.  
Again,   
except as otherwise provided, the effective date of an 
evaluation and award of dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be on the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).  Here, the later date is June 9, 1994.  

In conclusion then, the evidence of record allows for an 
effective date back to June 9, 1994, for the award of DIC 
benefits.  For the reasons discussed above, there is no basis 
for an award prior to that date.  The Board notes that in 
reaching these conclusions, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An effective date of June 9, 1994, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


